Citation Nr: 1033838	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include depression.

3.  Entitlement to service connection for hypertension, including 
as secondary to an acquired psychiatric disability, to include 
PTSD.

REPRESENTATION

Appellant represented by:	State of Colorado Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied, in pertinent part, the Veteran's 
claims for service connection for a psychiatric disability, to 
include PTSD and major depressive disorder, and for hypertension, 
including as secondary to an acquired psychiatric disability.  A 
Travel Board hearing was held at the RO in January 1999 before a 
Veterans Law Judge who subsequently retired from the Board.

In June 1999 and in December 2004, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.

In August 2004, the Board contacted the Veteran and advised him 
that, since the VLJ who conducted his January 1999 Travel Board 
hearing had retired, he was entitled to another Board hearing.  
The Veteran responded in September 2004 that he did not want 
another Board hearing.

In August 2007, the Board denied the Veteran's claims of service 
connection for an acquired psychiatric disability, to include as 
secondary to PTSD and major depressive disorder, and for 
hypertension, to include as secondary to an acquired psychiatric 
disability.  The Veteran timely appealed this decision pro se to 
the United States Court of Appeals for Veterans Claims (Court) 
and, in December 2009, the Court vacated and remanded the Board's 
August 2007 decision.  Because there is an unrevoked VA Form 21-
22 in favor of the State of Colorado Division of Veterans 
Affairs, the Board concludes that the Veteran currently is 
represented by this service organization.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having depression.  Thus, the 
claims of service connection for PTSD and for an acquired 
psychiatric disability other than PTSD, to include depression, 
are as stated on the title page of this decision.

The issue of entitlement a temporary total disability 
rating based on hospitalization under the provisions of 
38 C.F.R. § 4.29 has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board notes that it referred this 
claim back to the RO previously in August 2007.  A review 
of the claims file shows that, to date, however, the RO 
has not adjudicated this claim.  Therefore, the Board does 
not have jurisdiction over this claim and it is referred 
to the AOJ for appropriate action.  

The Veteran has contended that his acquired psychiatric 
disability, to include PTSD, caused or aggravated his 
hypertension.  Because adjudication of the remanded claim of 
service connection for PTSD may impact adjudication of the claim 
of service connection for hypertension, including as secondary to 
an acquired psychiatric disability, to include PTSD, the Board 
finds that these issues are inextricably intertwined.  
Accordingly, adjudication of the claim of service connection for 
hypertension, including as secondary to an acquired psychiatric 
disability, to include PTSD, is deferred.

Unfortunately, as will be explained below in greater detail, the 
appeal is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Court determined in its December 2009 decision that the Board 
had erred in not taking appropriate action to attempt to 
corroborate the Veteran's allegations that he had participated in 
unspecified secret missions in Cambodia, Laos, and other 
locations in southeast Asia while he was on active service.  

Specifically, and as the Board noted in its August 2007 decision, 
the Veteran reported on VA examination in January 1997 that he 
had served in Laos and Cambodia on covert operations from 1973 to 
1975.  In a May 1997 statement, the Veteran contended that he had 
participated in covert missions, operations, and extractions and 
drop zones in enemy territory and in the evacuation of Saigon.  
He alleged active duty in Vietnam, Cambodia, Laos, and the 
Philippines.  The Veteran stated, " During the fall of Saigon, I 
saw fellow Marines hit by mortar rounds...people killed and blown 
up by artillery round[s]."  While in Cambodia on a covert 
operation, the Veteran also stated, " I survived in the jungle 
living in the ground, trees, etc."  He contended that, while on 
leave in the Philippines from covert action, "I was picked up 
off the street by men in uniform at gunpoint, taken to some 
station, and asked about military stuff, ship [numbers], people, 
etc. for 48 hours."  

The Veteran testified at his January 1999 Travel Board hearing 
that he had participated in covert operations in Vietnam, 
Cambodia, and Laos between 1974 and 1975.  He also testified that 
he had been attached to Gulf Platoon and/or Hotel Platoon, 
2nd Battalion, 4th Marine Regiment, during the fall of Saigon in 
April 1975 and had participated in evacuating the city.  Command 
chronologies for the 2nd Battalion, 4th Marine Regiment, show 
that this unit was involved in the emergency extraction of U.S. 
citizens and others from Saigon in April 1975.  In response to a 
request for corroboration of these statements, the U.S. Navy 
informed VA in December 2000 that it had no way to verify whether 
there had been any covert activity in Vietnam, Laos, or Cambodia, 
in 1974 or 1975.

In a March 1999 statement, the Veteran reported that he had 
participated in Operation Eagle Pull in Cambodia and in Operation 
Frequent Wind in Saigon in April 1975.  A review of the Veteran's 
completed PTSD Questionnaire shows that one of his claimed in-
service stressors involved participating in the evacuation of 
Americans from the U.S. Embassy on April 30, 1975, when Saigon 
fell to the North Vietnamese.  

In response to a request from the RO for verification of the 
Veteran's claimed in-service stressors, U.S. Marine Corps 
Headquarters notified VA in August and December 2000 that it was 
unable to verify the Veteran's claimed in-service stressors 
relating to his participation in alleged covert operations in 
Vietnam, Laos, or Cambodia during 1974 or 1975.

On VA outpatient treatment in November 2005, the Veteran stated 
that he had been in combat in Vietnam from February 1974 to June 
1975.  

On VA examination in December 2005, the Veteran reported his 
claimed in-service stressors included a special operations 
assignment while on active duty where he and a team were dropped 
into Cambodia.  After he had killed his target, he narrowly 
missed being killed himself by another member of his team.  He 
killed the team member who had tried to kill him and then 
witnessed his other team members being dismembered by Vietnamese 
soldiers.  This event prompted him to kill the rest of his team 
and dismember them.  After this incident, the Veteran reported 
that he did not participate in any further special operations 
missions.

On VA examination in November 2006, the Veteran reported being 
stationed in Vietnam, Laos, and Cambodia between 1974 and 1975 in 
a variety of combat situations including during the fall of 
Saigon in April 1975 where he saw soldiers blown apart by a 
rocket near the Saigon airport.  He also reported active service 
in special operations and reconnaissance in Laos and Cambodia.  
The Veteran reported that on one assignment he was involved in 
the assassination of a target.  He also reported that this 
operation went bad and that members of his team were killed by 
their own teammates.  

On remand, the RO/AMC should attempt to corroborate the Veteran's 
assertion that he participated in secret missions (or classified 
operations) during active service.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to attempt to 
corroborate the Veteran's assertion that he 
participated in secret missions (or 
classified operations) in southeast Asia 
(including Cambodia, Laos, and Vietnam) 
during active service.  The Veteran's DD 
Form 214 indicates that his last duty 
assignment and major command was Company K, 
3rd Battalion, 1st Marine Division.  The 
Veteran has alleged that he was assigned to 
Gulf and/or Hotel Platoon, 2nd Battalion, 
4th Marine Regiment, during the fall of 
Saigon in April 1975 and participated in 
evacuating the city.  The Veteran also has 
reported that he participated in Operation 
Eagle Pull in Cambodia.  The Veteran's 
service personnel records should be obtained.  
The RO should utilize any method available to 
verify the Veteran's participation in covert 
or classified missions.  Lastly, unit records 
from the 2nd Battalion, 4th Marine Regiment 
from April 1975 should be obtained to 
determine if the Veteran served in that unit 
as well as to determine the circumstances of 
service in April 1975 for that unit.

2.  Thereafter, readjudicate the Veteran's 
claims of service connection for PTSD, for an 
acquired psychiatric disability other than 
PTSD, to include depression, and for 
hypertension, including as secondary to an 
acquired psychiatric disability, to include 
PTSD.  When adjudicating the Veteran's PTSD 
claim, the RO should consider the application 
of the revised regulations regarding 
verification of stressors based on fear of 
hostile military or terrorist activity and is 
consistent with the places, types, and 
circumstances of the Veteran's service.  See 
75 Fed. Reg. 39843 (July 13, 2010).  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

